Title: General Orders, 17 January 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Sunday Jany 17th 1779.
Parole Vienna—C. Signs Vado. Virginia.


At a Brigade General Court Martial held near Millstone January 9th 1779. whereof Major Grier was President, Lieutenant Patrick Fullerton of the 2nd Pennsylvania Regiment was tried for “Ungentlemanlike behaviour,” found guilty of the charge and sentenced to pay Captain Tolbut a reasonable price for two shirts, two stocks and one blanket and to be dismissed the service agreeable to the 21st Article 14th section of the Articles of War.

Major General Lord Stirling, Commander in Chief in the Jersies approves the sentence and orders it to take place immediately: The Pay-Master of the 2nd Pennsylvania Regiment is to stop the value of said Articles out of said Fullerton’s wages which may be now due and pay it to Captain Tolbut.
